Case 5:20-cv-00101-TTC Document 1 Filed 12/14/20 . Page 10f6 Pageid#: 1

FORM TO BE USED BY PLAINTIFFS IN FILING A COMPLAINT UNDER THE

 
  

 

  

EQUAL EMPLOYMENT OPPORTUNITY ACT, 42 U.S.C. Chapter 21, Subchapter CLERK'S OFFICE US, DIST. COURT
VI “ .
AT HARRISONBURG, VA
IN THE UNITED STATES DISTRICT COURT - ys FILED
FOR THE, WESTERN DISTRICT OF VIRGINIA
Harrisonburg DIVISION DEC j 4 2020
>) ~
- JULIA L ERK
ay Nl OK
PUTY CLERK

preg. x

)
Plaintiff, )

)

v. ) Civil Action No.: ! } ‘Ave: id\ ) (To be assigned by Clerk of District Court)
)

_, ) Jury Trial: Yes No _) (circle one)

   

 

Defendant(s). )
(Enter the full name(s) of ALL parties in this lawsuit. )

Please attach additional sheets if necessary). )
COMPLAINT
1, State the full name of the Plaintiff, address and telephone number.

Name: David Clas Caleyran
Address: 11600 Nocth Valley Pike Brved lang NA ZZ Z3I5

Telephone Number: 540 - 335 -3533

2. List all Defendants. State the full name of the Defendant, even if that Defendant is a
government agency, an organization, a corporation, or an individual. Include the address
where each Defendant may be served. Make sure that the Defendant(s) listed below are
identical to those contained in the above caption of the complaint.

 

-

a. Defendant No. 1
Name: _Wal-Mact, De,
Addtess: BIS Snith Mah Shroot “Tumberville, VA 228 53

b. Defendant No. 2

 

 

Name:

 

Address:
NOTE: IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE PROVIDE THEIR

 
Case 5:20-cv-00101-TTC Document1 Filed 12/14/20 Page 2of6 Pageid#: 2

‘NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER. Cheek here if
additional sheets of paper are attached:

Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.c., 2.d., etc.).

3. On what day were you discharged from employment or otherwise affected by the alleged
unlawful employment practice(s) of the defendant(s) above?

1/23/2020

4. On what day was your complaint filed with the Equal Employment Opportunities
Commission?

4/02/2020 5.

What action did the Commission or its representatives take in regard to your complaint?
Hod a telephone conference call pn 3/20/2020

and gat a letter 3 days Saying Aid Zommit

al- Mart cAeasi' ideo

6. If no action was taken or if your complaint was dismissed by the Commission, did you
: receive notice from the Commission within 180 days of the date listed in 4. above, of
your right to bring a civil action to correct the alleged unlawful employment practice(s)?

Yes

.

7. If the answer to 6. is yes, has 90 days passed since your receipt of the notice described in
6.?

No :

8. Has any action been brought in any state court or in any other federal court concerning the
alleged unlawful employment practice(s) of the above defendant(s)?

No

Tf-your answer to 8. is yes, describe the action in the spaces below.

a. Parties to the action:

 

Ne

- 2-
Case 5:20-cv-00101-TTC Document1 Filed 12/14/20 Page 30f6 Pageid#: 3

 

 

 

 

 

 

b.
Court (if federal court, give district; if state court, name the city or county):

c.
‘Docket Numiber: d.
Judge’s Name: e.
Is the case still pending: : Ifnot, what was the ruling?
Was the case appealed?

 

If more than one action has been filed, please provide this information on a separate sheet
of paper and label this information as paragraph 8.f,, etc. Check here if additional sheets of
paper are attached: ,

9. Are there any state or local agencies presently making active efforts to obtain a voluntary
end to the alleged unlawful employment practice’?

Yes No DON’T KNOW

If yes, please describe which agencies are involved and whether their efforts are being
undertaken on your behalf?

 

 

 

On the remainder of this form, please answer the questions relating to your problems with the
defendant(s) and, if necessary, include additional sheets of paper in. order to fully explain the
facts beyond your complaint.

A. What was or is your employer? Wa [ ~Mact , ne.

3

 

B. What individuals were involved in your discharge or other unlawtul practice about which

- 3-
Case 5:20-cv-00101-TTC Document1 Filed 12/14/20 Page 4of6 Pageid#: 4 - —~ H~

you are complaining? (Also explain what position each individual held, what that
individual did that affected you, and about which you are complaining?)

‘ lar inst Avy individuals the énly
Wal-Mart or, jn gureral

 

 

 

 

If you were fired, what reasons were given for your discharge?

Fired le cause ial -Math Asset Frokectin pbserved me
ed te pecassions |
rd then fired 4 20

If you disagree with those reasons, what do you think were the real reasons? ;

The real treason 13 me coshivg the company
d_ dh 540,000 | izal_ claims due L
‘s ° ‘ : Vi
bey SA ecies over aA _B iad. T Atserimivyshon , lus nah showing a Video
oF sad ther. + want the Mi eased of personally Ty Ae think Wal Wasa wideo
D. Does your employer have a grievance procedure to use when employees are unhappy

about actions taken against them?_=C am y,wot- Sule = ris,

E, If'so, did you file a grievance with your employer? .
x= got A law yer ant Wal-Mart did wat like pt
If you did, what action was taken?__“Ahian yrode it +p the |
EEOC and theic findings ace_mitteed and untrue.

 

 

4
F. In the space below (and on additional sheets of paper, if necessary), please state any other
facts which you consider important in this complaint.

Fact 16 © never shle ansthing in my | ife are told this ty the: Asset
Protection personrel. She kept on lors beating me to say F sole in which
Tv did not, CD was very adarmtnt x dtdnd steal an told AP you -
observed me on Z occassions in December Z01F for theft and told

unt
AP thet you will pok call the police because the sueposelly aroun’

cE. shle, Wg pelow a certain amount, Plus, i me ot ie?

id i ch © re hed you wont

ae oe Mee” ound out thet through Uren plagment or EEOC tet
Foe eee ey 200 8 candy, borg elting #92 Foper proaele IF
The aot Followed on the day oF ry frre + Sup a?
then why are ger td Fic me a pronth Tes in plead mt on the gpk
supped 2 eye {h econ von re nedeeal leave or abstense
id Oe oe ad Clas totaling arp undid HO,006 orwere.,

ve >
Case 5:20-cv-00101-TTC Document1 Filed 12/14/20

 

—n Lonelusion, if Wel-Maet had awides “in

Tt for m rey Dian yes nat just foc Wal-Port

So tay gees Alene. yor Seeds Blea
$aid the photeswete gauining, $2 tf they
Are—gtrink then how de you Krad ht 16

res_sugpatcly cooking thcen stn. Decenbec df

 

Page 5o0f6 Pageid#: 5 -5-

ta. bho 3 ape far unenlegrt

henetrts and in Apo at ZOZO it INA stakn
hod “Ep ye pay ¥HB8a4l back,
d,

ae do coe Lootk ne No, ae hod 2 wore Sugencs SO +

G. ie ag e

jrth the EEOC. Wal-Mart sad

c
ine yes, for whom have you to, 90 tee Wok | ll Metal Since. | t / 36 /; 2626

What did you do? 1. Zz re) ¢ If

you did not get another job, have you received unemployment compensation? No / Ve Ss °

No job until H/36/20%6

5
If yes, for how long?
Case 5:20-cv-00101-TTC Document1 Filed 12/14/20 Page 6of6 Pageid#: 6

None !

H. What relief do you want from this court? For example:

 

Do yop want your job back?

Have you suffered any damages? Yes, monetary) more nacdival

If so, how much? ic ad $s 5 ng

OTHER: .
f a of Hl Let 1 { F at ah
~to0k my Zon Start pa check Away every

two weet s

Attach additional sheets of paper as necessary and label this information as paragraph L,
ete. Check here if additional sheets of paper are attached.

Signature of Plaintitf >. Ay 1 VERIFICATION

State of Mirginn
County of Razkitaghaen

i declare under penalty of perjury that the foregoing is true and correct.

Executed on this 133 day of _Decembec. 2020

 

&
Signature of Plaintiff

-~6-
